Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1796-26
                       1082 Filed
                               Filed
                                  09/22/20
                                     01/22/21Entered
                                               Entered
                                                     09/22/20
                                                       01/22/21
                                                              16:32:20
                                                                16:43:17PagePage1 of13 of
                                                             Docket #1082 Date Filed: 09/22/2020
                                        29



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
                                                                                                        SE26
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 Maxim B. Litvak (Texas Bar No. 24002482)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                              )
 In re:                                                       )   Chapter 11
                                                              )
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                              )
                                  Debtor.                     )   Re: Docket No. 247
                                                              )

                 NOTICE OF FILING OF DEBTOR’S AMENDED SCHEDULES

          PLEASE TAKE NOTICE that the above-captioned debtor and debtor-in-possession

 (the “Debtor”) hereby files its Amended Schedules of Assets and Liabilities – Schedule E-F (the

 “Amended Schedules”).


 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


 DOCS_DE:230474.1 36027/002                                             ¨1¤}HV4)6                  !]«
                                                                            1934054200922000000000001
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1796-26
                       1082 Filed
                               Filed
                                  09/22/20
                                     01/22/21Entered
                                               Entered
                                                     09/22/20
                                                       01/22/21
                                                              16:32:20
                                                                16:43:17Page
                                                                          Page
                                                                             2 of
                                                                                23of
                                        29



         PLEASE TAKE FURTHER NOTICE that the following changes were made to the

 Amended Schedules attached hereto as Exhibit 1:

         •        Schedule E/F – add claims of Andrew Parmentier (E-2.2; F-3.15)

         •        Schedule E/F – Change name from Highland CLO Holdco (previously F-3.64 &
                  F-3.65) to Highland CLO Management, Ltd. (F-3.65 & F-3.66).

         PLEASE TAKE FURTHER NOTICE that, other than the changes listed above, there are

 no other changes to the Debtor’s Schedules.

         PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Order (I) Establishing

 Bar Dates for Filing Claims and (II) Approving the Form and Manner of Notice Thereof [Docket

 No. 488], any creditor affected by this notice may file a proof of claim no later than thirty (30)

 days after the date that the notice of the Amended Schedules is served on the entity.

         PLEASE TAKE FURTHER NOTICE that, notwithstanding the filing of the Amended

 Schedules, the Debtor reserves the right to further amend, in any way and at any time, the

 schedules of assets and liabilities filed in this chapter 11 case, consistent with the provisions of

 title 11 of the United States Code (the “Bankruptcy Code”) and the Federal Rules of Bankruptcy

 Procedure.

                              [Remainder of Page Intentionally Left Blank]




 DOCS_DE:230474.1 36027/002                        2
Case
Case19-34054-sgj11
     19-34054-sgj11Doc
                   Doc1796-26
                       1082 Filed
                               Filed
                                  09/22/20
                                     01/22/21Entered
                                               Entered
                                                     09/22/20
                                                       01/22/21
                                                              16:32:20
                                                                16:43:17Page
                                                                          Page
                                                                             3 of
                                                                                33of
                                        29



Dated: September 22, 2020.              PACHULSKI STANG ZIEHL & JONES LLP

                                        Jeffrey N. Pomerantz (CA Bar No.143717)
                                        Ira D. Kharasch (CA Bar No. 109084)
                                        Maxim B. Litvak (TX Bar No. 24002482)
                                        Gregory V. Demo (NY Bar No. 5371992)
                                        10100 Santa Monica Boulevard, 13th Floor
                                        Los Angeles, CA 90067
                                        Telephone: (310) 277-6910
                                        Facsimile: (310) 201-0760
                                        Email:      jpomerantz@pszjlaw.com
                                                    ikharasch@pcszjlaw.com
                                                    mlitvak@pszjlaw.com
                                                    gdemo@pszjlaw.com

                                        -and-

                                        HAYWARD & ASSOCIATES PLLC

                                        /s/ Zachery Z. Annable
                                        Melissa S. Hayward
                                        Texas Bar No. 24044908
                                        MHayward@HaywardFirm.com
                                        Zachery Z. Annable
                                        Texas Bar No. 24053075
                                        ZAnnable@HaywardFirm.com
                                        10501 N. Central Expy, Ste. 106
                                        Dallas, Texas 75231
                                        Tel: (972) 755-7100
                                        Fax: (972) 755-7110

                                        Counsel for the Debtor and Debtor-in-Possession




 DOCS_DE:230474.1 36027/002              3
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1082-1
                         1796-26
                               Filed
                                  Filed
                                      09/22/20
                                        01/22/21 Entered
                                                   Entered
                                                         09/22/20
                                                           01/22/21
                                                                  16:32:20
                                                                    16:43:17 Page
                                                                               Page
                                                                                  1 of
                                                                                    4 of
                                                                                       26
                                           29



                                        Exhibit 1




  DOCS_DE:230474.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1082-1
                         1796-26
                               Filed
                                  Filed
                                      09/22/20
                                        01/22/21 Entered
                                                   Entered
                                                         09/22/20
                                                           01/22/21
                                                                  16:32:20
                                                                    16:43:17 Page
                                                                               Page
                                                                                  2 of
                                                                                    5 of
                                                                                       26
                                           29



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

  In re:                                                            §    Chapter 11
                                                                    §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                               §    Case No. 19-34054-sgj11
                                                                    §
                                      Debtor.                       §
                                                                    §

                GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
      METHODS, AND DISCLAIMER REGARDING DEBTOR’S AMENDED SCHEDULES
                         OF ASSETS AND LIABILITIES

                  Highland Capital Management, L.P. (the “Debtor”) submits its Amended
  Schedules of Assets and Liabilities (the “Schedules”) in the United States Bankruptcy Court for
  the Northern District of Texas, Dallas Division (the “Bankruptcy Court”). The Debtor, with the
  assistance of its advisors and management, prepared the Schedules in accordance with section
  521 title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rule
  1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
                  These Global Notes and Statement of Limitations, Methods, and Disclaimer
  Regarding the Debtor’s Schedules (collectively, the “Global Notes”) pertain to, are incorporated
  by reference in, and comprise an integral part of the Schedules. These Global Notes should be
  referred to, and reviewed in connection with any review of the Schedules.2 These Global Notes
  are intended to supplement the Global Notes filed at Docket No. 247 and 248 which remain
  applicable to the Schedules and Statement of Financial Affairs (“SoFA”) filed at Docket No. 247
  and 248, respectively and, to the extent not revised, shall be applicable to the attached Schedules.
                  The Schedules have been prepared by the Debtor with the assistance of its
  professionals and are unaudited and subject to further review and potential adjustment and
  amendment. In preparing the Schedules, the Debtor and its professionals relied on financial data
  derived from the Debtor’s books and records that was available at the time of preparation. The
  Debtor and its professionals have made reasonable efforts to ensure the accuracy and
  completeness of such financial information, however, subsequent information or discovery of
  other relevant facts may result in material changes to the Schedules and inadvertent errors,
  omissions, or inaccuracies may exist. The Debtor reserves all rights to amend or supplement its
  Schedules and SoFA.



  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
  2
    These Global Notes are in addition to any specific notes contained in the Debtor’s Schedules or SoFA. The fact
  that the Debtor has prepared a “general note” with respect to any of the Schedules and SoFA and not to others
  should not be interpreted as a decision by the Debtor to exclude the applicability of such general note to any of the
  Debtor’s remaining Schedules and SoFA, as appropriate.

                                                             1
  DOCS_DE:230758.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1082-1
                         1796-26
                               Filed
                                  Filed
                                      09/22/20
                                        01/22/21 Entered
                                                   Entered
                                                         09/22/20
                                                           01/22/21
                                                                  16:32:20
                                                                    16:43:17 Page
                                                                               Page
                                                                                  3 of
                                                                                    6 of
                                                                                       26
                                           29



                  Reservation of Rights. The Debtor reserves all rights to amend the SoFA and
  Schedules in all respects, as may be necessary or appropriate, including, but not limited to, the
  right to dispute or to assert offsets or defenses to any claim reflected on the SoFA and Schedules
  as to amount, liability or classification of the claim, or to otherwise subsequently designate any
  claim as “disputed,” “contingent” or “unliquidated.” Furthermore, nothing contained in the
  SoFA and Schedules shall constitute a waiver of rights by the Debtor involving any present or
  future causes of action, contested matters or other issues under the provisions of the Bankruptcy
  Code or other applicable non-bankruptcy laws.
                  Description of the Case and “As Is” Information Date. On October 16, 2019
  (the “Petition Date”), the Debtor filed a voluntary petition for relief with the United States
  Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”) under Chapter
  11 of the Bankruptcy Code. The Debtor is managing its assets as a debtor in possession pursuant
  to sections 1107(a) and 1108 of the Bankruptcy Code. On December 4, 2019, the Delaware
  Bankruptcy Court entered an Order transferring this case to the Bankruptcy Court [Docket No.
  1].
                  Asset information in the Schedules reflects the Debtor’s best estimate of asset
  values as of the Petition Date, unless otherwise noted. No independent valuation has been
  obtained.
                  Basis of Presentation. The Schedules and SoFA do not purport to represent
  financial statements prepared in accordance with Generally Accepted Accounting Principles
  (“GAAP”), nor are they intended to fully reconcile to any financial statements otherwise
  prepared and/or distributed by the Debtor.
                    Although these Schedules and SoFA may, at times, incorporate information
  prepared in accordance with GAAP, the Schedules and SoFA neither purport to represent nor
  reconcile to financial statements prepared and/or distributed by the Debtor in accordance with
  GAAP or otherwise. Moreover, given, among other things, the valuation and nature of certain
  liabilities, to the extent that the Debtor shows more assets than liabilities, this is not a conclusion
  that the Debtor was solvent at the Petition Date. Likewise, to the extent that the Debtor shows
  more liabilities than assets, this is not a conclusion that the Debtor was insolvent at the Petition
  Date or any time prior to the Petition Date.
                  Estimates. To timely close the books and records of the Debtor, the Debtor and
  its professionals must make certain estimates and assumptions that affect the reported amounts of
  assets and liabilities and reported revenue and expenses. The Debtor reserves all rights to amend
  the reported amounts of assets, liabilities, revenue, and expenses to reflect changes in those
  estimates and assumptions.
                  Confidentiality. There may be instances within the Schedules and SoFA where
  names, addresses, or amounts have been left blank. Due to the nature of an agreement between
  the Debtor and the third party, concerns of confidentiality, or concerns for the privacy of an
  individual, the Debtor may have deemed it appropriate and necessary to avoid listing such
  names, addresses, and amounts.




                                                     2
  DOCS_DE:230758.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1082-1
                         1796-26
                               Filed
                                  Filed
                                      09/22/20
                                        01/22/21 Entered
                                                   Entered
                                                         09/22/20
                                                           01/22/21
                                                                  16:32:20
                                                                    16:43:17 Page
                                                                               Page
                                                                                  4 of
                                                                                    7 of
                                                                                       26
                                           29



                   Intercompany Claims. Any receivables and payables between the Debtor and
  affiliated or related entities in this case (each an “Intercompany Receivable” or “Intercompany
  Payable” and, collectively, the “Intercompany Claims”) are reported as assets on Schedule B or
  liabilities on Schedule E and Schedule F. These Intercompany Claims include the following
  components, among others: 1) loans to affiliates or related entities, 2) accounts payable and
  payroll disbursements made out of an affiliate’s or related entity’s bank accounts on behalf of the
  Debtor, 3) centrally billed expenses, 4) corporate expense allocations, and 5) accounting for trade
  and other intercompany transactions. These Intercompany Claims may or may not result in
  allowed or enforceable claims by or against the Debtor, and by listing these claims the Debtor is
  not indicating a conclusion that the Intercompany Claims are enforceable. Intercompany Claims
  may also be subject to set off, recoupment, and netting not reflected in the Schedules. In
  situations where there is not an enforceable claim, the assets and/or liabilities of the Debtor may
  be greater or lesser than the amounts stated herein. All rights to amend intercompany Claims in
  the Schedules and SoFA are reserved.
                 The Debtor has listed the intercompany payables as unsecured claims on Schedule
  F. The Debtor reserves its rights to later change the characterization, classification,
  categorization, or designation of such items.
                 Insiders. For purposes of the Schedules and SoFA, the Debtor defines “insider”
  pursuant to section 101(31) of the Bankruptcy Code. Payments to insiders are set forth on
  Question 3.c. of the SoFA.
                  Persons listed as “insiders” have been included for informational purposes only.
  The Debtor did not take any position with respect to whether such individual could successfully
  argue that he or she is not an “insider” under applicable law, including without limitation, the
  federal securities laws, or with respect to any theories of liability or for any other purpose.
  Inclusion of any party in the Schedules and SoFA as an insider does not constitute an admission
  that such party is an insider or a waiver of such party’s right to dispute insider status.
                   Excluded Accruals and GAAP Entries. The Debtor’s balance sheet reflects
  liabilities recognized in accordance with GAAP; however, not all such liabilities would result in
  a claim against the Debtor. Certain liabilities (including but not limited to certain reserves,
  deferred charges, and future contractual obligations) have not been included in the Debtor’s
  Schedules. Other immaterial assets and liabilities may also have been excluded.
                  Classification and Claim Descriptions. Any failure to designate a claim on the
  Schedules as “disputed,” “contingent” or “unliquidated” does not constitute an admission by the
  Debtor that such amount is not “disputed,” “contingent” or “unliquidated.” The Debtor reserves
  the right to dispute, or to assert offsets or defenses to, any claim reflected on its Schedules as to
  amount, liability or classification or to otherwise subsequently designate any claim as “disputed,”
  “contingent” or “unliquidated.”

                  Listing a claim (i) in Schedule D as “secured,” (ii) in Schedule E as “priority” or
  (iii) in Schedule F as “unsecured nonpriority,” or listing a contract in Schedule G as “executory”
  or “unexpired,” does not constitute an admission by the Debtor of the legal rights of the claimant
  or a waiver of the Debtor’s right to recharacterize or reclassify such claim or contract.


                                                   3
  DOCS_DE:230758.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1082-1
                         1796-26
                               Filed
                                  Filed
                                      09/22/20
                                        01/22/21 Entered
                                                   Entered
                                                         09/22/20
                                                           01/22/21
                                                                  16:32:20
                                                                    16:43:17 Page
                                                                               Page
                                                                                  5 of
                                                                                    8 of
                                                                                       26
                                           29



                   Moreover, the Debtor reserves all rights to amend the SoFA and Schedules, in all
  respects, as may be necessary or appropriate, including, but not limited to, the right to dispute or
  to assert offsets or defenses to any claim reflected on the SoFA and Schedules as to amount,
  liability or classification of the claim, or to otherwise subsequently designate any claim as
  “disputed,” “contingent” or “unliquidated.” Furthermore, nothing contained in the SoFA and
  Schedules shall constitute a waiver of rights by the Debtor involving any present or future causes
  of action, contested matters or other issues under the provisions of the Bankruptcy Code or other
  relevant non-bankruptcy laws.

                 Credits and Adjustments. The claims of individual creditors for, among other
  things, goods, products, services or taxes are listed as the amounts entered on the Debtor’s books
  and records and may not reflect credits, allowances or other adjustments due from such creditors
  to the Debtor. The Debtor reserves all of its rights respecting such credits, allowances or other
  adjustments.

                  Setoffs. The Debtor may incur setoffs from third parties in its business. Setoffs
  in the ordinary course can result from various routine transactions, including intercompany
  transactions, pricing discrepancies, warranty claims and other disputes between the Debtor and
  third parties. Certain of these constitute normal setoffs consistent with the ordinary course of
  business in the Debtor’s industry. In such instances, such ordinary course setoffs are excluded
  from the Debtor’s responses to Question 13 of the SoFA. The Debtor reserves all rights to
  enforce or challenge, as the case may be, any setoffs that have been or may be asserted.
                 Specific Notes. These general notes are in addition to the specific notes set forth
  below or in the related Statement and Schedules hereinafter.

                                          General Disclaimer

                  The Debtor has prepared the Schedules and the SoFA based on the information
  reflected in the Debtor’s books and records. However, inasmuch as the Debtor’s books and
  records have not been audited or formally closed and evaluated for proper cut-off on the Petition
  Date, the Debtor cannot warrant the absolute accuracy of these documents. The Debtor has
  made a diligent effort to complete these documents accurately and completely. To the extent
  additional information becomes available, the Debtor will amend and supplement the Schedules
  and SoFA.


                                    Specific Schedules Disclosures

          a.       Schedule E/F - Creditors Who Have Unsecured Claims.

                   Part 1 - Creditors with Priority Unsecured Claims. Pursuant to the Order (I)
                   Authorizing the Debtor to (A) Pay and Honor Prepetition Compensation,
                   Reimbursable Business Expenses, and Employee Benefit Obligations, and (B)
                   Maintain and Continue Certain Compensation and Benefit Programs
                   Postpetition; and (11) Granting Related Relief [Docket No. 39] (the “Wage
                   Order”), the Debtor received authority to pay certain prepetition obligations,


                                                    4
  DOCS_DE:230758.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1082-1
                         1796-26
                               Filed
                                  Filed
                                      09/22/20
                                        01/22/21 Entered
                                                   Entered
                                                         09/22/20
                                                           01/22/21
                                                                  16:32:20
                                                                    16:43:17 Page
                                                                               Page
                                                                                  6 of
                                                                                    9 of
                                                                                       26
                                           29



                   including to pay employee wages and other employee benefits, in the ordinary
                   course of business. The Debtor believes that any non-insider employee claims for
                   prepetition amounts related to ongoing payroll and benefits, whether allowable as
                   a priority or nonpriority claim, which were due and payable at the time of the
                   Petition Date have been or will be satisfied as permitted pursuant to the Wage
                   Order. The Debtor filed the Motion of the Debtor for Entry of an Order
                   Authorizing the Debtor to Pay and Honor Ordinary Course Obligations under
                   Employee Bonus Plans and Granting Related Relief [Docket No. 177] pursuant to
                   which the Debtor sought authority to pay and honor certain prepetition bonus
                   programs. The Court granted certain relief with respect to this motion at Docket
                   No. 380. Employee claims related to these programs are shown in the aggregate
                   amounts in Schedule E/F for privacy reasons. Additional information is available
                   by appropriate request to the Debtor. The listing of a claim on Schedule E/F, Part
                   1, does not constitute an admission by the Debtor that such claim or any portion
                   thereof is entitled to priority status.

                   Part 2 - Creditors with Nonpriority Unsecured Claims. The liabilities identified
                   in Schedule E/F, Part 2, are derived from the Debtor’s books and records. The
                   Debtor made a reasonable attempt to set forth its unsecured obligations, although
                   the actual amount of claims against the Debtor may vary from those liabilities
                   represented on Schedule E/F, Part 2. The listed liabilities may not reflect the
                   correct amount of any unsecured creditor’s allowed claims or the correct amount
                   of all unsecured claims.

                   Schedule E/F, Part 2 reflects liabilities based on the Debtor’s books and records.

                   Schedule E/F, Part 2, contains information regarding threatened or pending
                   litigation involving the Debtor. The amounts for these potential claims are listed
                   as “unknown” and are marked as contingent, unliquidated, and disputed in the
                   Schedules and Statements. Additionally, the amounts of certain litigation claims
                   may be estimates based on the allegations asserted by the litigation counterparty,
                   and do not constitute an admission by the Debtor with respect to either liability
                   for, or the amount of, such claims.

                   Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
                   to executory contracts and unexpired leases. Such prepetition amounts, however,
                   may be paid in connection with the assumption or assumption and assignment of
                   an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
                   not include claims that may arise in connection with the rejection of any
                   executory contracts and unexpired leases, if any, that may be or have been
                   rejected.

                   As of the time of filing of the Schedules and Statements, the Debtor had not
                   received all invoices for payables, expenses, and other liabilities that may have
                   accrued prior to the Petition Date. Accordingly, the information contained in
                   Schedules D and E/F may be incomplete. The Debtor reserves its rights to amend
                   Schedules D and E/F if and as it receive such invoices.

                                                    5
  DOCS_DE:230758.1 36027/002
       Case
       Case 19-34054-sgj11
            19-34054-sgj11 Doc
                           Doc 1082-1
                               1796-26Filed
                                       Filed09/22/20
                                             01/22/21 Entered
                                                       Entered09/22/20
                                                               01/22/2116:32:20
                                                                        16:43:17 Page
                                                                                  Page7 10
                                                                                        of 26
                                                                                           of
                                                 29
 Fill in this information to identify the case:

 Debtor name            Highland Capital Management, L.P.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF TEXAS

 Case number (if known)               19-34054-SGJ
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           523,970.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     409,580,813.30

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     410,104,783.30


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       34,862,225.94


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            13,650.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$     244,753,977.33


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        279,629,853.27




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
         Case
         Case 19-34054-sgj11
              19-34054-sgj11 Doc
                             Doc 1082-1
                                 1796-26Filed
                                         Filed09/22/20
                                               01/22/21 Entered
                                                         Entered09/22/20
                                                                 01/22/2116:32:20
                                                                          16:43:17 Page
                                                                                    Page8 11
                                                                                          of 26
                                                                                             of
                                                   29
 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)          19-34054-SGJ
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           Unknown
           All Employees                                             Check all that apply.
           300 Crescent Ct.                                           Contingent
           Suite 700                                                  Unliquidated
           Dallas, TX 75201
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Employee Wages & Bonuses
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $13,650.00         $13,650.00
           Andrew Parmentier                                         Check all that apply.
           1821 Redwood Ave.                                          Contingent
           Boulder, CO 80304                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           5/31/2019                                                 Separation and Release Agreement
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   10795                                 Best Case Bankruptcy
       Case
       Case 19-34054-sgj11
            19-34054-sgj11 Doc
                           Doc 1082-1
                               1796-26Filed
                                       Filed09/22/20
                                             01/22/21 Entered
                                                       Entered09/22/20
                                                               01/22/2116:32:20
                                                                        16:43:17 Page
                                                                                  Page9 12
                                                                                        of 26
                                                                                           of
                                                 29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          45 Employees                                                        Contingent
          300 Crescent Ct.
          Suite 700
                                                                              Unliquidated
          Dallas, TX 75201                                                    Disputed
          Date(s) debt was incurred      2017, 2018 & 2019                   Basis for the claim:    Deferred Awards
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $5,758,166.67
          46 Employees                                                        Contingent
          300 Crescent Ct.                                                    Unliquidated
          Suite 700
                                                                              Disputed
          Dallas, TX 75201
          Date(s) debt was incurred      2018                                Basis for the claim:    Prior year employee bonuses
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $108,399.83
          Abrams & Bayliss                                                    Contingent
          20 Montchanin Road, Suite 200                                       Unliquidated
          Wilmington, DE 19807                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,324.25
          ACA Compliance Group                                                Contingent
          8403 Colesville Road                                                Unliquidated
          Suite 870                                                           Disputed
          Silver Spring, MD 20910
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Acis Capital Management
          c/o Brian P. Shaw                                                   Contingent
          Rogge Dunn Group PC                                                 Unliquidated
          500 N. Akard Street Ste 1900                                        Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Litigation Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Acis Capital Management, L.P.
          c/o Brian P. Shaw                                                   Contingent
          Rogge Dunn Group, PC                                                Unliquidated
          500 N. Akard Street Ste 1900                                        Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Litigation Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,825.00
          Action Shred of Texas                                               Contingent
          1420 S. Barry Ave                                                   Unliquidated
          Dallas, TX 75223                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page10
                                                                                   13of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $113,947.86
          Akin Gump Strauss Hauer & Feld LLP                                  Contingent
          1700 Pacific Avenue                                                 Unliquidated
          Suite 4100                                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          All Employees                                                       Contingent
          300 Crescent Ct.
          Suite 700
                                                                              Unliquidated
          Dallas, TX 75201                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Employee Bonuses
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,522.33
          Allen ISD
          Attn: Elizabeth Weller                                              Contingent
          2777 N. Stemmons Freeway                                            Unliquidated
          Suite 1000                                                          Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    Ad Valorem Taxes
          Date(s) debt was incurred 2019
          Last 4 digits of account number 2301                               Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,188.30
          Allen ISD
          Attn: Elizabeth Weller                                              Contingent
          2777 N. Stemmons Freeway                                            Unliquidated
          Suite 1000                                                          Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    Ad Valorem Taxes
          Date(s) debt was incurred 2019
          Last 4 digits of account number 9351                               Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,234.00
          Alston & Bird LLP                                                   Contingent
          1201 W. Peachtree Street                                            Unliquidated
          Atlanta, GA 30309-3424                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $55,511.80
          American Arbitration Association                                    Contingent
          120 Broadway. 21st Floor                                            Unliquidated
          New York, NY 10271                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,470.04
          American Solutions for Business                                     Contingent
          NW#7794                                                             Unliquidated
          PO Box 1450                                                         Disputed
          Minneapolis, MN 55485-7794
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page11
                                                                                   14of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $136,350.00
          Andrew Parmentier                                                   Contingent
          1821 Redwood Ave.                                                   Unliquidated
          Boulder, CO 80304                                                   Disputed
          Date(s) debt was incurred      5/31/2019                           Basis for the claim:    Seperation and Release Agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $137,637.81
          Andrews Kurth
          111 Congress Ave                                                    Contingent
          Suite 1700                                                          Unliquidated
          Attn: Scott Brister                                                 Disputed
          Austin, TX 78701
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $647.59
          Arkadin, Inc.                                                       Contingent
          Lockbox #32726                                                      Unliquidated
          Collection Center Dr                                                Disputed
          Chicago, IL 60693-0726
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $77,044.60
          ASW Law Limited                                                     Contingent
          Crawford House                                                      Unliquidated
          50 Cedar Avenue                                                     Disputed
          Hamilton HM11 Bermuda
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $927.16
          AT&T                                                                Contingent
          PO BOX 5001                                                         Unliquidated
          Carol Stream, IL 60197-5001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,728.59
          AT&T Mobilty                                                        Contingent
          PO Box 6444                                                         Unliquidated
          Carol Stream, IL 60197-6444                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,855.79
          Bates White, LLC                                                    Contingent
          2001 K Street, NW                                                   Unliquidated
          North Building, Suite 500                                           Disputed
          Washington, DC 20006
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page12
                                                                                   15of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,934.79
          Bell Nunnally & Martin LLP                                          Contingent
          3232 MCKINNEY AVE                                                   Unliquidated
          STE 1400                                                            Disputed
          DALLAS, TX 75204
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,384.89
          Bloomberg Finance LP                                                Contingent
          731 Lexington Ave.                                                  Unliquidated
          New York, NY 10022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $115,714.80
          Boies, Schiller & Flexner LLP                                       Contingent
          5301 Wisconsin Ave NW                                               Unliquidated
          Washington, DC 20015-2015                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $69.00
          Brandywine Process Servers, Ltd.                                    Contingent
          PO Box 1360                                                         Unliquidated
          Wilmington, DE 19899                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $325.00
          Caledonian Directors Limited                                        Contingent
          PO Box 1043                                                         Unliquidated
          George Town                                                         Disputed
          Grand Cayman KY1-1002
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,233.60
          Canteen Vending Services                                            Contingent
          PO Box 417632                                                       Unliquidated
          Boston, MA 02241-7632                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,059,337.01
          Carey International, Inc.                                           Contingent
          7445 New Technology Way                                             Unliquidated
          Frederick, MD 21703
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Uncompleted Transaction
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page13
                                                                                   16of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $38,930.00
          Carey Olsen                                                         Contingent
          PO Box 10008                                                        Unliquidated
          Willow House, Cricket Square                                        Disputed
          Grand Cayman KY1-1001
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $417.20
          Case Anywhere LLC                                                   Contingent
          21860 Burbank Blvd.                                                 Unliquidated
          Ste 125                                                             Disputed
          Woodland Hills, CA 91367
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $545.77
          CBIZ Valuation Group, LLC                                           Contingent
          ATTN: ACCOUNTS RECEIVABLE                                           Unliquidated
          PO BOX 849846                                                       Disputed
          DALLAS, TX 75284-9846
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,998.70
          CDW Direct                                                          Contingent
          PO Box 75723                                                        Unliquidated
          Chicago, IL 60675-5723                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,155.00
          Centroid                                                            Contingent
          1050 Wilshire Dr.                                                   Unliquidated
          Ste #170                                                            Disputed
          Troy, MI 48084
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $155.81
          Chase Couriers, Inc                                                 Contingent
          1220 Champion Circle                                                Unliquidated
          #114                                                                Disputed
          Carrollton, TX 75006
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $11,340,751.26
          CLO Holdco, Ltd.
          c/o Grant Scott, Esq                                                Contingent
          Myers Bigel Sibley & Sajovec, P.A.                                  Unliquidated
          4140 Park Lake Ave, Ste 600                                         Disputed
          Raleigh, NC 27612
                                                                             Basis for the claim:    Contractual Obligation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page14
                                                                                   17of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $198,760.29
          Cole Schotz
          Court Plaza North                                                   Contingent
          25 Main Street                                                      Unliquidated
          P.O. Box 800                                                        Disputed
          Hackensack, NJ 07602-0800
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $52,500.00
          Coleman Research Group, Inc.                                        Contingent
          120 West 45th St                                                    Unliquidated
          25th Floor                                                          Disputed
          New York, NY 10036
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,090.46
          Concur Technologies, Inc.                                           Contingent
          18400 NE Union Hill Road                                            Unliquidated
          Redmond, WA 98052                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $118,831.25
          Connolly Gallagher LLP                                              Contingent
          1201 North Market Street                                            Unliquidated
          20th Floor                                                          Disputed
          Wilmington, DE 19801
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,200.00
          Crescent Research                                                   Contingent
          PO Box 64-3622                                                      Unliquidated
          Vero Beach, FL 32964                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $826.01
          CSI Global Deposition Services                                      Contingent
          Accounting Dept-972-719-5000                                        Unliquidated
          4950 N. O'Connor Rd, 1 st Fl                                        Disputed
          Irving, TX 75062-2778
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $515.25
          CT Corp                                                             Contingent
          PO Box 4349                                                         Unliquidated
          Carol Stream, IL 60197-4349                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page15
                                                                                   18of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          CVE Technologies Group Inc.                                         Contingent
          1414 S. Gustin Rd.                                                  Unliquidated
          Salt Lake City, UT 84104                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $47,809.87
          Dallas County
          Attn: Elizabeth Weller                                              Contingent
          2777 N. Stemmons Freeway                                            Unliquidated
          Suite 1000                                                          Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    Ad Valorem Taxes
          Date(s) debt was incurred 2019
          Last 4 digits of account number 3150                               Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,226.25
          Daniel Sheehan & Associates, PLLC                                   Contingent
          8150 N. Central Expressway                                          Unliquidated
          Suite 100                                                           Disputed
          Dallas, TX 75206
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,658.79
          Debevoise & Plimpton LLP                                            Contingent
          c/o Accounting Dept. 28th Floor                                     Unliquidated
          909 Third Ave                                                       Disputed
          New York, NY 10022
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $553.46
          Denton County                                                       Contingent
          PO Box 90223                                                        Unliquidated
          Denton, TX 76202                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number       0DEN
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $3.68
          Denton County                                                       Contingent
          PO Box 90223                                                        Unliquidated
          Denton, TX 76202                                                    Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    Ad Valorem Taxes
          Last 4 digits of account number       5DEN
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,318,730.36
          DLA Piper LLP (US)                                                  Contingent
          1900 N Pearl St, Suite 2200                                         Unliquidated
          Dallas, TX 75201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page16
                                                                                   19of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,038.26
          Dow Jones & Company, Inc.                                           Contingent
          1211 Avenue of the Americas                                         Unliquidated
          New York, NY 10036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $3.30
          DTCC ITP LLC                                                        Contingent
          PO Box 27590                                                        Unliquidated
          New York, NY 10087-7590                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $350,000.00
          Duff & Phelps, LLC
          c/o David Landman                                                   Contingent
          Benesch, Friedlander, Coplan & Aronoff                              Unliquidated
          200 Public Sq. Suite 2300                                           Disputed
          Cleveland, OH 44114-4000
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,837.30
          Elite Document Technology                                           Contingent
          403 North Stemmons Freeway Suite 100                                Unliquidated
          Dallas, TX 75207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,972.65
          Epiq eDiscovery Solutions                                           Contingent
          Dept 2651                                                           Unliquidated
          PO Box 122651                                                       Disputed
          Dallas, TX 75312-2651
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,430.14
          Eric Girard                                                         Contingent
          312 Polo Trl                                                        Unliquidated
          Colleyville, TX 76034                                               Disputed
          Date(s) debt was incurred      10/14/2019                          Basis for the claim:    Consulting fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,546.65
          Felicity Toube QC                                                   Contingent
          3-4 South Square                                                    Unliquidated
          Gray's Inn                                                          Disputed
          London, WC1R 5HP
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page17
                                                                                   20of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,446,136.66
          Foley Gardere                                                       Contingent
          2021 McKinney Ave                                                   Unliquidated
          Suite 1600                                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $108.95
          Four Seasons Plantscaping, LLC                                      Contingent
          139 Turtle Creek Blvd.                                              Unliquidated
          Dallas, TX 75207-6807                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $522.72
          Gardner Haas PLLC                                                   Contingent
          2501 N. Harwood Street                                              Unliquidated
          Suite 1250                                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $561.75
          Gold's Gym International
          Attn: Corporate Billing                                             Contingent
          125 E John Carpenter Frwy                                           Unliquidated
          Suite 1300                                                          Disputed
          Irving, TX 75062
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,371.07
          Greenwood Office Outfitters                                         Contingent
          2951 Suffolk Drive                                                  Unliquidated
          Suite 640                                                           Disputed
          Fort Worth, TX 76133-1149
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,250.00
          Greyline Solutions                                                  Contingent
          PO Box 733976                                                       Unliquidated
          Dallas, TX 75373-3976                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,464.13
          Harder LLP                                                          Contingent
          132 S. RODEO DRIVE                                                  Unliquidated
          FOURTH FLOOR                                                        Disputed
          BEVERLY HILLS, CA 90212
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page18
                                                                                   21of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $248,745.28
          Highland Capital Management (Singapore)                             Contingent
          300 Crescent Ct.                                                    Unliquidated
          Suite 700
                                                                              Disputed
          Dallas, TX 75201
                                                                             Basis for the claim: The balance shown is updated annually for service
          Date(s) debt was incurred Prior to 12/31/2018
                                                                             fees and has not been updated since 12/31/2018
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $599,187.26
          Highland CLO Management Ltd.
          PO Box 309                                                          Contingent
          Ugland House                                                        Unliquidated
          Grand Cayman KY1-1104                                               Disputed
          Cayman Island
                                                                             Basis for the claim:    Interest payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $9,541,446.00
          Highland CLO Management Ltd.
          PO Box 309                                                          Contingent
          Ugland House                                                        Unliquidated
          Grand Cayman KY1-1104                                               Disputed
          Cayman Island
                                                                             Basis for the claim:    Note payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,447,870.00
          Highland RCP Offshore, LP                                           Contingent
          300 Crescent Ct.                                                    Unliquidated
          Suite 700                                                           Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Unearned Revenue
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,945,067.00
          Highland RCP, LP                                                    Contingent
          300 Crescent Ct.                                                    Unliquidated
          Suite 700                                                           Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Unearned Revenue
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $107,221.92
          Hunton Andrews Kurth LLP                                            Contingent
          1445 Ross Avenue                                                    Unliquidated
          Suite 3700                                                          Disputed
          Dallas, TX 75202-2799
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,565.23
          ICE Data Pricing & Reference Data, LLC                              Contingent
          PO Box 98616                                                        Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page19
                                                                                   22of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,995.00
          Intralinks                                                          Contingent
          P.O. Box 10259                                                      Unliquidated
          New York, NY 10259                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,352.27
          JAMS, Inc                                                           Contingent
          PO Box 512850                                                       Unliquidated
          Los Angelos, CA 90051-0850                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $425,000.00
          Joshua & Jennifer Terry
          c/o Brian P. Shaw, Esq.                                             Contingent
          Rogge Dunn Group, PC                                                Unliquidated
          500 N. Akard Street, Suite 1900                                     Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Litigation Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,695.00
          Katten Muchin Rosenman LLP                                          Contingent
          525 W Monroe St                                                     Unliquidated
          Chicago, IL 60661-3693                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $585.09
          Kaufman County
          Attn: Elizabeth Weller                                              Contingent
          2777 N. Stemmons Freeway                                            Unliquidated
          Suite 1000                                                          Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    Ad Valorem Taxes
          Date(s) debt was incurred 2019
          Last 4 digits of account number 0606                               Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,090.25
          Kaufman County
          Attn: Elizabeth Weller                                              Contingent
          2777 N. Stemmons Freeway                                            Unliquidated
          Suite 1000                                                          Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    Ad Valorem Taxes
          Date(s) debt was incurred 2019
          Last 4 digits of account number 0600                               Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $125.05
          Kaufman County
          Attn: Elizabeth Weller                                              Contingent
          2777 N. Stemmons Freeway                                            Unliquidated
          Suite 1000                                                          Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    Ad Valorem Taxes
          Date(s) debt was incurred 2019
          Last 4 digits of account number 0600                               Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page20
                                                                                   23of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,732.15
          Kaufman County
          Attn: Elizabeth Weller                                              Contingent
          2777 N. Stemmons Freeway                                            Unliquidated
          Suite 1000                                                          Disputed
          Dallas, TX 75207
                                                                             Basis for the claim:    Ad Valorem Taxes
          Date(s) debt was incurred 2019
          Last 4 digits of account number 0600                               Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $34,425.72
          Legalpeople LLC                                                     Contingent
          134 N LaSalle Street                                                Unliquidated
          Suite 800                                                           Disputed
          Chicago, IL 60602
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,778.01
          Levinger PC                                                         Contingent
          1445 Ross Avenue                                                    Unliquidated
          Suite 2500                                                          Disputed
          Dallas, TX 75202
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,583.66
          Lexitas                                                             Contingent
          PO Box 734298                                                       Unliquidated
          Dept. 2012                                                          Disputed
          Dallas, TX 75373-4298
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $57,628.65
          Loews Coronado Bay Resort                                           Contingent
          4000 Coronado Bay Road                                              Unliquidated
          Coronado, CA 92118                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $436,538.06
          Lynn Pinker Cox & Hurst, LLP                                        Contingent
          2100 Ross Ave                                                       Unliquidated
          Suite 2700                                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,800.11
          Maples and Calder                                                   Contingent
          UGLAND HOUSE                                                        Unliquidated
          PO BOX 309GT; S CHURCH ST                                           Disputed
          George Town Grand Cayman
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page21
                                                                                   24of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,015.91
          MarkitWSO Corporation                                               Contingent
          Three Lincoln Centre                                                Unliquidated
          5430 LBJ Frwy; Ste 800                                              Disputed
          Dallas, TX 75240
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $2,163,976.00
          McKool Smith                                                        Contingent
          300 Crescent Court                                                  Unliquidated
          Suite 1500                                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $780,645.36
          Meta-e Discovery LLC                                                Contingent
          Six Landmark Square                                                 Unliquidated
          Fourth Floor                                                        Disputed
          Stamford, CT 06901
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $300.00
          Nick Meserve                                                        Contingent
          11835 Brandywine Ln                                                 Unliquidated
          Houston, TX 77024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $375,000.00
          NWCC, LLC
          c/o of Michael A. Battle                                            Contingent
          Barnes & Thornburg, LLP                                             Unliquidated
          1717 Pennsylvania Ave N.W. Ste 500                                  Disputed
          Washington, DC 20006
                                                                             Basis for the claim:    Litigation Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,669.86
          Opus 2 International, Inc.                                          Contingent
          100 Pine Street                                                     Unliquidated
          Suite 560                                                           Disputed
          San Francisco, CA 94111
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $435.30
          PACER Service Center                                                Contingent
          P.O. Box 5208                                                       Unliquidated
          Portland, OR 97208-5208                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page22
                                                                                   25of
                                                                                     of
                                                26
                                                29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $11,700,000.00
          Patrick Daugherty
          c/o Thomas A. Uebler                                                Contingent
          McCollom D'Emilio Smith                                             Unliquidated
          2751 Centerville Rd #401                                            Disputed
          Wilmington, DE 19808
                                                                             Basis for the claim:    Litigation Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,611.00
          Pitney Bowes- Purchase Power                                        Contingent
          PO Box 371874                                                       Unliquidated
          Pittsburgh, PA 15250-2648                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,064.58
          ProStar Services, Inc                                               Contingent
          PO Box 110209                                                       Unliquidated
          Carrollton, TX 75011                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,608.17
          Quintairos, Prieto Wood & Boyer                                     Contingent
          865 S. Figueroa St                                                  Unliquidated
          10th FL                                                             Disputed
          Los Angeles, CA 90017
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $189,314,946.00
          Redeemer Committee - Highland Crusader                              Contingent
          Attn: Eric Felton
          731 Pleasant Ave.
                                                                              Unliquidated
          Glen Ellyn, IL 60137                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claim
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $258,526.25
          Reid Collins & Tsai                                                 Contingent
          810 Seventh Ave Ste 410                                             Unliquidated
          New York, NY 10019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,478.59
          Scott Douglass & McConnico LLP                                      Contingent
          303 Colorado St                                                     Unliquidated
          Ste 2400                                                            Disputed
          Austin, TX 78701
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 15 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
         Case
         Case19-34054-sgj11
              19-34054-sgj11Doc
                            Doc1796-26
                                1082-1 Filed
                                       Filed09/22/20
                                             01/22/21 Entered
                                                      Entered09/22/20
                                                              01/22/2116:32:20
                                                                      16:43:17 Page
                                                                               Page23
                                                                                    26of
                                                                                      of
                                                 26
                                                 29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $24.37
          Secured Access Systems, LLC                                         Contingent
          1913 Walden Court                                                   Unliquidated
          Flower Mound, TX 75022                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $80,183.88
          Siepe Services, LLC                                                 Contingent
          5440 Harvest Hill Road                                              Unliquidated
          Suite 100                                                           Disputed
          Dallas, TX 75230
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $309.11
          Southland Property Tax Consultants, Inc                             Contingent
          421 W. 3rd Street                                                   Unliquidated
          Ste 920                                                             Disputed
          Fort Worth, TX 76102
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,208.40
          Squire Patton Boggs (US) LLP                                        Contingent
          PO Box 643051                                                       Unliquidated
          Cincinnati, OH 45264                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See Exhibit A
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,000.00
          Stanton Advisors LLC                                                Contingent
          300 Coles Street                                                    Unliquidated
          Apt. 802                                                            Disputed
          Jersey City, NJ 07310
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,712.65
          Stanton LLP                                                         Contingent
          9400 N Central Expwy
          Ste 1304
                                                                              Unliquidated
          Dallas, TX 75231                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:    See Exhibit A
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          State Street Global Exchange                                        Contingent
          Elkins/McSherry, LLC                                                Unliquidated
          One Lincoln Street                                                  Disputed
          Boston, MA 02111
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case
         Case19-34054-sgj11
              19-34054-sgj11Doc
                            Doc1796-26
                                1082-1 Filed
                                       Filed09/22/20
                                             01/22/21 Entered
                                                      Entered09/22/20
                                                              01/22/2116:32:20
                                                                      16:43:17 Page
                                                                               Page24
                                                                                    27of
                                                                                      of
                                                 26
                                                 29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $246,802.54
          Stinson Leonard Street LLP                                          Contingent
          PO Box 843052
          Kansas City, MO 64184
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:    See Exhibit A
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,158.52
          Thomson West                                                        Contingent
          PO Box 64833                                                        Unliquidated
          St. Paul, MN 55164-0833                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          UBS AG, London Branch
          c/o Andrew Clubock, Esq.                                            Contingent
          Latham & Watkins LLP                                                Unliquidated
          555 11th Street NW #1000                                            Disputed
          Washington, DC 20004
                                                                             Basis for the claim:    Litigation Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          UBS Securities LLC
          c/o Andrew Clubock                                                  Contingent
          Latham & Watkins LLP                                                Unliquidated
          555 11th Street NW #1000                                            Disputed
          Washington, DC 20004
                                                                             Basis for the claim:    Litigation Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $90.45
          UPS Supply Chain Solutions                                          Contingent
          28013 Network Place                                                 Unliquidated
          Chicago, IL 60673-1280                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,334.80
          Wakefield Quin                                                      Contingent
          Victoria Place                                                      Unliquidated
          31 Victoria St                                                      Disputed
          Hamilton, HM10 Bermuda
                                                                             Basis for the claim:    See Exhibit A
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,411.87
          Wilks, Lukoff & Bracegirdle, LLC                                    Contingent
          4250 Lancaster Pike                                                 Unliquidated
          #200                                                                Disputed
          Wilmington, DE 19805
                                                                             Basis for the claim:    Trade Payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case
         Case19-34054-sgj11
              19-34054-sgj11Doc
                            Doc1796-26
                                1082-1 Filed
                                       Filed09/22/20
                                             01/22/21 Entered
                                                      Entered09/22/20
                                                              01/22/2116:32:20
                                                                      16:43:17 Page
                                                                               Page25
                                                                                    28of
                                                                                      of
                                                 26
                                                 29
 Debtor       Highland Capital Management, L.P.                                                       Case number (if known)            19-34054-SGJ
              Name

 3.113     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $2,348.31
           Xerox Corporation                                                  Contingent
           PO Box 650361                                                      Unliquidated
           Dallas, TX 75265                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Payable
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                      related creditor (if any) listed?             account number, if
                                                                                                                                                    any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      13,650.00
 5b. Total claims from Part 2                                                                            5b.    +   $                 244,753,977.33

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                    244,767,627.33




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
        Case
        Case19-34054-sgj11
             19-34054-sgj11Doc
                           Doc1796-26
                               1082-1 Filed
                                      Filed09/22/20
                                            01/22/21 Entered
                                                     Entered09/22/20
                                                             01/22/2116:32:20
                                                                     16:43:17 Page
                                                                              Page26
                                                                                   29of
                                                                                     of
                                                26
                                                29




 Fill in this information to identify the case:

 Debtor name         Highland Capital Management, L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-34054-SGJ
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule             Amended Schedule E/F and Summary of assets and liabilities for non-individuals
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 22, 2020                      X
                                                                         Signature of individual signing on behalf of debtor


                                                                         Printed name


                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
